                                                                                      09/16/2019



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                    CHARLOTTESVILLE DIVISION


    BRENNAN M. GILMORE,                              CASE NO. 3:18-cv-00017
                                     Plaintiff,
                                                      ORDER
                          v.

    ALEXANDER (“ALEX”) E. JONES, et al.,              JUDGE NORMAN K. MOON
                                     Defendants.



         This matter is before the Court upon Defendants Alex Jones, Lee Ann McAdoo, InfoWars,

  LLC, and Free Speech Systems, LLC’s (“FSS Defendants”) Motion to Reconsider or Certify for

  Interlocutory Appeal (Dkt. 133) and Defendants Derrick Wilburn, Michele Hickford, James Hoft,

  R. Scott Creighton, and Words-N-Ideas, LLC’s (“WNI Defendants”) Joint Motion to Reconsider

  or Certify for Interlocutory Appeal (Dkt. 137).

         For the reasons stated in the accompanying memorandum opinion, FSS Defendants’

  motion is GRANTED in part and DENIED in part. FSS Defendants’ motion is granted insofar

  as it requests certification for interlocutory appeal pursuant to 28 U.S.C. § 1292(b) and denied

  insofar as it requests reconsideration. WNI Defendants’ motion is DENIED.

         The Court CERTIFIES the following question for interlocutory appeal:

         Where an online journalist or publisher with a national audience purposefully and
         primarily focuses their coverage underlying the suit-related conduct on forum-state
         events and persons, is such conduct sufficient for a forum court to assert specific
         personal jurisdiction over that journalist or publisher?




Case 3:18-cv-00017-NKM-JCH Document 164 Filed 09/16/19 Page 1 of 2 Pageid#: 2443
         The Clerk of the Court is hereby directed to send a certified copy of this Order to counsel

  of record. FSS Defendants may now petition the Fourth Circuit to hear this interlocutory appeal

  pursuant to 28 U.S.C. § 1292(b). The parties shall halt discovery pending the Fourth Circuit’s

  resolution of FSS Defendants’ petition.

                          16th
         Entered on this ________ day of September, 2019.




Case 3:18-cv-00017-NKM-JCH Document 164 Filed 09/16/19 Page 2 of 2 Pageid#: 2444
